—Appeal unanimously dismissed without costs. Memorandum: Petitioner contends that Family Court should not have sustained respondent’s objections to the Hearing Examiner’s support order and remitted the matter to the Hearing Examiner for a rehearing. Because the subsequent support order of the Hearing Examiner, which has not been appealed, renders petitioner’s contention academic (see generally, Matter of GoldGreenberger v Human Resources Admin., 77 NY2d 973, 974; Sedita v Board of Educ., 43 NY2d 827, 828), the appeal is dismissed as moot. (Appeal from Order of Livingston County Family Court, Cicoria, J.—Child Support.) Present—Green, J. P., Lawton, Callahan, Doerr and Davis, JJ.